El Juez Asociado Sb. Wole,
emitió la siguiente opinión del Tribunal.
La presente es una causa seguida ante la* Corte de Dis-trito de Mayagüez contra José Dolores Espinosa, de estado soltero, y Eosa Quaglia, casada, por el delito de adulterio. La acusación se formuló en 27 de Febrero de 1903; se celebró el juicio en 17 de Abril siguiente, y el 18 se dictó sentencia declarando el Tribunal probado, en el acto del juicio oral, el hecho siguiente:
“Que Race dos meses más ó menos, la acusada, que entonces vivía en la casa de su esposo Guillermo Nenadich., de Mayagüez, salió una noche de paseo con una de sus hijas de cortos años y se encontró con José Dolores Espinosa, en una de las alcantarillas del camino que de dicha ciudad conduce al pueblo de Añasco y en cuyo sitio tuvieron ambos acusados una entrevista, luego de la que, el acusado, como á las once de la propia noche, penetró en la casa de los esposos Nena-dieh, por una ventana que dá al cuarto donde dormia la expresada Rosa Quaglia con su referida hija, y allí Espinosa pasó la noche en el mismo catre de Rosa Quaglia, teniendo con ella actos carnales le-vantándose al otro dia entre siete y ocho de la mañana, saliendo por el mismo sitio por donde habia entrado, habiendo posteriormente Rosa Quaglia abandonado el hogar de su esposo”.
El Tribunal por unanimidad condenó á José Dolores Es-pinosa y á Eosa Quaglia á dos años y medio de cárcel á cada uno y al pago de las costas procesales por mitad. Contra esa sentencia apeló ante este Tribunal el acusado José Dolores Espinosa, y de las transcripciones de los autos remitidas por el Secretario de la Corte inferior no consta que se haya *406presentado pliego alguno de excepciones, ni se ha podido encontrar, después de un exámen cuidadoso de las mismas, error alguno en que fundar la revocación de la sentencia dic-tada por la Corte de Distrito. La vista ante este Tribunal tuvo lugar él día 26 del corriente; la representación del ape-lante no compareció, ni ha expresado por escrito los funda-mentos de la apelación que interpusiera; por todas estas con-sideraciones, soy de opinión que la sentencia dictada en esta causa por la Corte de Distrito' de Mayagüez debe confir-marse, con las#costas del recurso al apelante.

Confirmada.

Jueces concurrentes, Sres.- Presidente, Quiñones y Aso-ciados, Hernández, Figueras y MacLeary.